Title: From Thomas Jefferson to Madame Plumard de Bellanger, 4 April 1790
From: Jefferson, Thomas
To: Bellanger, Madame Plumard de



Dear Madam
New York April 4. 1790.

It is with great pleasure I am able to inform you that the short residence I have made at my own house in Virginia has made me  witness to the universal esteem in which your nephew is held. His goodness, his prudence, his industry and regularity have made him the favorite of all his neighbors, to whom your liberalities to him have rendered your name as dear almost as it is to himself. The money you were so kind as to remit him has greatly relieved his situation. It is unfortunate that repeated and obstinate attacks of the rheumatism continue to deprive his family in a great degree of the fruits of his personal industry. Tho I think you told me that the sum with which you relieved him, being procured à fond perdu, would lessen considerably more what you would be able to leave him at your death, yet so great are the means of doubling money here, that before that epoch, which I hope is a distant one, this sum will have swelled in his hands far beyond what it would have been, remaining in the funds of France. This consideration, concurring with your natural benevolence, and your just affection for your nephew, may induce future aids to him, as, while they are made in a way which does not lessen your revenue, the capital will be considerably enlarged which you finally destine for him. Be assured that the object of your generosity is worthy of it in a high degree. He has a numerous family of charming children, who already lisp with affection the name of their benefactrice.
Being called to take a part in the domestic administration of our government, instead of presenting my respects to you in person, I must do it in a letter of Adieu, thanking you sincerely at the same time for all the kindnesses and attentions you were so kind as to multiply towards me during my residence in Paris. Be assured I shall retain a lively and lasting sense of them, and I sincerely pray that you may be blest with long life and health, and a return of that public tranquility which had been so much disturbed. Accept assurances of the sentiments of sincere attachment & respect with which I have the honor to be Dear Madam Your most obedient & most humble servt,

Th: Jefferson

